Per Curiam.
The court approves of the findings herein except as to the wage rate under subdivision 5 of section 14 of the Workmen’s Compensation Law. In respect to this rate the conditions at the time of the injury control. Under the proof in this case the highest weekly wage upon which claimant’s compensation could be computed is twenty-seven dollars.
The award should be reversed, and the claim remitted, with costs in one appeal against the State Industrial Board to abide the event. (Matter of Kerchik v. LaFontaine Novelty Co., Inc., 225 App. Div. 437; Szmuda v. Kent Bag Co., 214 id. 341; Lerner v. Jakwall Embroidery Co., 203 id. 381.)
Van Kirk, P. J., Hinman, Hill, Rhodes and Crapser, JJ., concur.
Award reversed and claim remitted, with costs in one appeal against the State Industrial Board to abide the event.